Citation Nr: 1454913	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  08-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim.  The Board initially remanded the claim in December 2010 and then subsequently denied it in a February 2013 decision.  

The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued a Memorandum Decision, which vacated the Board's August 2013 decision as it pertained to the claim for entitlement to a TDIU and remanded the case to the Board for action consistent with the decision.  

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claim would be premature at this time as he has requested a Board videoconference hearing.  See e.g., August 2014 attorney letter.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for the requested hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

